In re Mark Davis, et al.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. L, No. 2009-6074; to the Court of Appeal, Fourth Circuit, No. 2012-C-0577.
Granted. Because the court of appeal modified the judgment of the district court in a civil matter with one judge dissenting, La. Const, art. V, § 8(B) mandates that the ease “shall be reargued before a panel of at least five judges prior to rendition of judgment, and a majority must concur to render judgment.” Accordingly, the writ is granted, and the case is remanded to the court of appeal for re-argument before a panel of at least five judges.